UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 August 26, 2005

                                        Before

                         Hon. Richard A. Posner, Circuit Judge

                         Hon. Daniel A. Manion, Circuit Judge

                         Hon. Diane P. Wood, Circuit Judge

No. 03-3522

United States of America,                        Appeal from the United States District
                  Plaintiff-Appellee,            Court for the Northern District
                                                 of Illinois, Eastern Division
      v.
                                                 No. 01 CR 1094
Noe Vasquez,
               Defendant-Appellant.              Ruben Castillo,
                                                 Judge.


                                    ORDER

       Noe Vasquez challenged his sentence of 121 months’ imprisonment in light of
United States v. Booker, 125 S.Ct. 738 (2005), contending that the district court
committed plain error in its application of the then-mandatory sentencing
guidelines. Based on United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir.
2005), we issued a limited remand to the Northern District of Illinois to determine
whether it would impose the same sentence now that the Guidelines are no longer
mandatory.

       The district court has responded that it would again impose the identical
sentence of 121 months on Vasquez post-Booker. Since Vasquez’s sentence would
remain the same, the Booker error did not affect Vasquez’s substantial rights, and
Vasquez cannot show plain error. See id. at 484. We will therefore affirm as long
as the sentence is reasonable. See id.
No. 03-3522                                                                    Page 2


      We invited the parties to file arguments regarding the appropriate
disposition in light of the district court’s decision. Vasquez responded that he saw
no basis to argue that the district court abused its discretion in reimposing the
sentence. As the sentence falls within the applicable Guidelines range, it is
presumptively reasonable. United States v. Mykytiuk, 415 F.3d 606 (7th Cir.
2005). Therefore, we AFFIRM the district court’s original sentence.